Case 8:18-cv-02869-VMC-CPT Document 69 Filed 05/31/19 Page 1 of 6 PageID 761



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

THE HURRY FAMILY REVOCABLE
TRUST; SCOTTSDALE CAPITAL
ADVISORS CORPORATION and
ALPINE SECURITIES CORPORATION,
                                                             CASE NO.: 8:18-cv-02869
         Plaintiffs,

vs.

CHRISTOPHER FRANKEL,

      Defendant.
____________________________________


PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION FOR ATTORNEYS’ FEES
                            AND COSTS


         Defendant Christopher Frankel’s (“Frankel”) Motion for Attorneys’ Fees and Costs

(“Motion”) insinuates that Frankel is automatically entitled to attorneys’ fees and costs pursuant

to the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), the Defend Trade Secrets

Act (“DTSA”), and the Florida Uniform Trade Secrets Act (“FUTSA”). Frankel is wrong. An

award of fees and costs under the foregoing Acts is discretionary, and only if certain criteria are

met. The Motion does not meet these criteria.

         First, Frankel is not entitled to fees and costs under the FDUTPA because he is not a

prevailing party at trial, as the statute requires. See Fla. Stat. § 501.2105(1). Moreover, Frankel

has not proffered any reasons why the Court should exercise its discretion and award him fees or

costs.

         Second, Frankel is not entitled to fees under the DTSA or FUTSA because he has not

alleged the claims were brought in bad faith, as the statutes require. See 18 U.S.C. §

                                                 1
Case 8:18-cv-02869-VMC-CPT Document 69 Filed 05/31/19 Page 2 of 6 PageID 762



1836(b)(3)(D); Fla. Stat. § 688.005. Moreover, mere dismissal of a DTSA or FUTSA claim does

not entitle a defendant to a prevailing party fee award. See S. HVAC Corp. v. Konforte, No.

618CV1589ORL37TBS, 2019 WL 918972, at *1 (M.D. Fla. Feb. 8, 2019), report and

recommendation adopted, No. 618CV1589ORL37TBS, 2019 WL 913372 (M.D. Fla. Feb. 25,

2019),

          Third, even if Frankel could demonstrate that that he is entitled to an award of some of

his fees and costs (which he has not done), he would only be entitled to a small portion of the

fees and costs related to defending the particular claims dismissed by the particular parties.

Under no circumstances would Frankel be entitled to all of his fees and costs.

          Fourth, Frankel incorrectly presumes that he is entitled to an award of fees and costs, and

demands a schedule for submitting evidentiary support for the amount. The Court should deny

Frankel’s request, as he has not established that he is a prevailing party to a final judgment as

required by the FDUTPA, or that he is a prevailing party and Plaintiffs’ claims were brought in

bad faith as required by the DTSA and FUTSA. In the interest of judicial efficiency, the Court

should first determine if Frankel is entitled to any fees or costs before setting a briefing schedule

on the amount.

          For all of the reasons discussed herein, the Motion is fatally defective and should be

denied.

            FRANKEL IS NOT ENTITLED TO ATTORNEYS’ FEES AND COSTS
                           PURSUANT TO THE FDUTPA

          The FDUTPA provides in relevant part: “In any civil litigation resulting from an act or

practice involving a violation of this part, except as provided in subsection (5), the prevailing

party, after judgment in the trial court and exhaustion of all appeals, if any, may receive his or

her reasonable attorney’s fees and costs from the nonprevailing party.” Fla. Stat. § 501.2105(1)

                                                   2
Case 8:18-cv-02869-VMC-CPT Document 69 Filed 05/31/19 Page 3 of 6 PageID 763



(emphasis added). In other words, there must be a judgment in the trial court before a court may

even consider awarding fees and costs under the FDUTPA. See Black Diamond Properties, Inc.

v. Haines, 36 So. 3d 819, 821 (Fla. Dist. Ct. App. 2010) (citing Nolan v. Altman, 449 So. 2d 898,

900–901 (Fla. 1st DCA 1984)) (“attorney's fees cannot be granted to [defendant] under section

501.2105(1) because judgment is not entered following a voluntary dismissal”). Even when

judgment is entered, the decision to award fees and costs is entirely discretionary.

       Based on the black letter of the § 501.2105(1), and as articulated by the Florida District

Court of Appeal in Black Diamond Properties, Frankel cannot be awarded fees and costs

under the FDUTPA, because he is not a prevailing party after judgment in the trial court.

       Even the Court could award Frankel his fees and costs under the FDUTPA (it cannot

based upon the statute), the Motion fails to make any argument why this Court should exercise

its discretion to award him his fees and costs. As explained in JSurgical, Inc. v. Synergy Health,

PLC, No. 8:18-CV-1022-T-30JSS, 2018 WL 7502044, at *2 (M.D. Fla. Dec. 6, 2018), an award

of fees should be based on considerations including, but not limited to: the scope and history of

the litigation; whether an award of fees against the opposing party would deter others from

acting in similar circumstances; the merits of the respective positions—including the degree of

the opposing party’s culpability or bad faith; whether the claim brought was not in subjective bad

faith but frivolous, unreasonable, groundless; etc. Frankel has not addressed any of these factors,

thereby waiving any argument he could make in favor of a fee award. Altman Contractors, Inc.

v. Crum & Forster Specialty Ins. Co., No. 13-80831-CIV, 2014 WL 1154075, at *2 (S.D. Fla.

Mar. 21, 2014); Carnival Corp. v. Rolls-Royce PLC, No. 08-23318-CIV, 2010 WL 4867587, at

*2 (S.D. Fla. Nov. 23, 2010).

       Accordingly, the Court should not award Frankel any fees or costs under the FDUTPA.



                                                3
Case 8:18-cv-02869-VMC-CPT Document 69 Filed 05/31/19 Page 4 of 6 PageID 764



          FRANKEL IS NOT ENTITLED TO ATTORNEYS’ FEES AND COSTS
                   PURSUANT TO THE DTSA OR THE FUTSA

       Under the DTSA and the FUTSA, attorneys’ fees may only be awarded to a “prevailing

party.” See 18 U.S.C. § 1836(b)(3)(D); Fla. Stat. § 688.005. Such an award is entirely

discretionary, and requires a showing that the misappropriation claim was brought in bad faith.

See 18 U.S.C. § 1836(b)(3)(D); Fla. Stat. § 688.005; Chetu, Inc. v. Salihu, No. 09-60588-CIV-

COHN, 2010 WL 2680088, at *1 (S.D. Fla. July 6, 2010) (quoting Fogarty v. Fantasy Inc., 510

U.S. 517, 524 (1994)) (“Usage of the word ‘may’ in statutory construction signifies discretionary

authority. In construing the plain language of similarly constructed fee-shifting statutes, the

Supreme Court has held that ‘the word ‘may’ clearly connotes discretion.’”).

       As an initial matter, Frankel has failed to establish that he is a prevailing party regarding

Cayman Securities Clearing and Trading LTD’s (“Cayman”) and The Hurry Family Revocable

Trust’s (the “Trust”) DTSA and FUTSA claims. This is because he cannot. Indeed, Frankel fails

to cite a single case in which a court held a defendant to be a prevailing party after a plaintiff

voluntarily dismissed a DTSA or FUTSA claim. In fact, in S. HVAC Corp. v. Konforte, No.

618CV1589ORL37TBS, 2019 WL 918972, at *1 (M.D. Fla. Feb. 8, 2019), report and

recommendation adopted, No. 618CV1589ORL37TBS, 2019 WL 913372 (M.D. Fla. Feb. 25,

2019), the court held that “dismissal without prejudice of a DTSA case did not support a

prevailing party fee award” and declined to find that the defendant was the prevailing party with

respect to either his DTSA or FUTSA claim. Because Frankel is not a prevailing party, the

Court cannot award him fees or costs on the DTSA or FUTSA claims.

       Even if Frankel could establish that he prevailed on Cayman’s and the Trust’s DTSA or

FUTSA claims (which he cannot do), he has not alleged that those claims were brought in bad

faith. Frankel has provided the Court with no legal or factual basis for exercising its discretion to

                                                  4
Case 8:18-cv-02869-VMC-CPT Document 69 Filed 05/31/19 Page 5 of 6 PageID 765



award him fees and costs and under the DTSA or FUTSA. Because Frankel has waived these

arguments1, the Court should not award him fees or costs under the DTSA or FUTSA.

A TWO-PRONG BRIEFING SCHEDULE PROVIDES CLARITY AS TO WHICH FEES
             AND COSTS, IF ANY, ARE BE RECOVERABLE

        Frankel’s request for a briefing schedule to prevent evidence of his fees and costs is

premature and should be denied. In order to preserve judicial resources, Plaintiffs respectfully

request that the Court set a two-prong briefing schedule.

        First, Frankel must demonstrate that he is entitled to any fees or costs. For the reasons

discussed herein, Frankel has failed to do so.

        Second, if the Court decides that Frankel is entitled to any fees and costs, then the Court

should set a briefing schedule to determine the amount of those fees and costs.

        Finally, a party can only recover fees related to the issues upon which fees were awarded.

Lubkey v. Compuvac Sys., Inc., 857 So. 2d 966, 968 (Fla. Dist. Ct. App. 2003) (it is the moving

party’s burden to allocate his fees “to the issues for which fees are awardable or to show that the

issues were so intertwined that allocation is not feasible”). Accordingly, only after the Court has

determined the claims on which Frankel is entitled to an award of fees and costs (if any), should

it set a schedule for Frankel to proffer evidence of the reasonable amount of those particular fees

and costs.

                                              CONCLUSION

        For the reasons discussed herein, the Motion should be denied.



Dated this 31st day of May 2019

                                                    /s/ Jordan Susman_____

1
 Altman Contractors, Inc. v. Crum & Forster Specialty Ins. Co., 2014 WL 1154075, at *2; Carnival Corp. v. Rolls-
Royce PLC, 2010 WL 4867587, at *2.

                                                       5
Case 8:18-cv-02869-VMC-CPT Document 69 Filed 05/31/19 Page 6 of 6 PageID 766



                                            Charles J. Harder, Esq.
                                            Admitted Pro Hac Vice
                                            Jordan Susman, Esq.
                                            Admitted Pro Hac Vice
                                            HARDER LLP
                                            132 South Rodeo Drive, Suite 301
                                            Beverly Hills, CA 90212-2406
                                            Tel: (424) 203-1600
                                            Fax: (424) 203-1601
                                            Email: charder@harderllp.com
                                            Email: jsusman@harderllp.com

                                            -and-

                                            Kenneth G. Turkel, Esq.
                                            Florida Bar No. 867233
                                            Shane B. Vogt, Esq.
                                            Florida Bar No. 0257620
                                            BAJO | CUVA | COHEN | TURKEL
                                            100 North Tampa Street, Suite 1900
                                            Tampa, Florida 33602
                                            Tel: (813) 443-2199
                                            Fax: (813) 443-2193
                                            Email: kturkel@bajocuva.com
                                            Email: svogt@bajocuva.com




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 31, 2019, the foregoing document was filed with the
Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                            /s/ Jordan Susman
                                            Attorney




                                               6
